Citation Nr: 1429380	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2010 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) on February 2010.  A statement of the case (SOC) was provided on April 2012 and the Veteran perfected his appeal with the timely submission of a VA Form 9 in April 2012.

The Veteran was provided with a hearing via live videoconference before the undersigned Veteran's Law Judge (VLJ) on May 2014.  A copy of the transcript has been associated with the Veteran's claims file.

The Board notes that, in addition to the issue of TDIU, evaluations for bilateral residuals of cold weather injury residuals of the lower extremities were certified as issues before the Board.  By way of posterity, the Veteran was awarded service connection for these conditions in a June 2008 rating decision, in which he was awarded two separate evaluations of 20 percent for each lower extremity, effective March 1, 2004, the date of claim.  There is no indication in the claims file that the Veteran filed a NOD or showed any intent to appeal that rating decision and it, thus, became final.  Although the Veteran filed a claim for TDIU in November 2008, he did not specifically claim an increase for his bilateral residuals of cold weather injury residuals of the lower extremities, although such claim was taken generally to be a claim for increased evaluation for all of the Veteran's service-connected disabilities.  As such, in a February 2010 rating decision, the Veteran's bilateral residuals of cold weather injury residuals of the lower extremities were increased to 30 percent, the maximum available evaluation for each extremity, effective November 2008, the date of the encompassing TDIU claim.  There is no indication in the claims file that the Veteran filed a NOD or showed any intent to appeal that rating decision and it, thus, became final.  The Veteran did appeal the February 2010 decision in a February 2010 NOD; however that disagreement appeared to only reference the TDIU denial and did not mention the evaluations for bilateral residuals of cold weather injury residuals of the lower extremities.  The April 2012 SOC also only referenced the TDIU denial.  In February 2013, the Veteran actually filed a claim for increased evaluations for bilateral residuals of cold weather injury residuals of the lower extremities that was subsequently denied in a December 2013 rating decision.  There is no indication in the claims file that the Veteran filed a NOD or showed any intent to appeal that rating decision.  In a February 2014 Statement of Accredited Representative in Appealed Case (In Lieu of VA Form 646), the Veteran's representative only listed the issue of TDIU as being on appeal.  Finally, at the Veteran's May 2014 Board hearing, the presiding VLJ only identified the issue of TDIU as on appeal and there was no noted objection from the Veteran or his representative.  As such, the Board finds that the issue of TDIU is the only issue currently for consideration and no further discussion of an appeal for separate increased evaluations of bilateral residuals of cold weather injury residuals of the lower extremities shall ensue.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's service connected disabilities prevented him from engaging in a substantially gainful occupation for which he was otherwise qualified.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to his service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Veteran and allowed the Veteran's representative to ask questions aimed at identifying whether the Veteran met the criteria for a TDIU and the claimant volunteered his subjective symptoms, theories of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Analysis

The Veteran is currently service-connected for the following disabilities: (i) bilateral pes planus, rated as 50 percent disabling; (ii) cold weather injury residuals left lower extremity, rated as 30 percent disabling; and (iii) cold weather injury residuals of the right lower extremity, rated as 30 percent disabling. These ratings combine to 80 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does have a combined rating of at least 70 percent, with one disability over 40 percent, for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran meets the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU rating is warranted. 

The Board has determined that, based upon the Veteran's competent and credible statements, as reflected in his November 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, he is unemployed and has been so since November 1999.  The Veteran is competent to testify regarding his work history.  Also, the Veteran has remained consistent in discussing his unemployment, as seen in subsequent submitted statements and testimony at the May 2014 Board hearing.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In regard to the Veteran's prior employment, which he has testified has only been within the context of a carpenter, the Board finds that he would certainly be unemployable with respect to his service-connected bilateral lower extremity residuals of cold weather injuries and pes planus.  As the Veteran has indicated, he performed work on construction sites.  This work did require prolonged standing, and walking, which exacerbated the Veteran's lower extremity pain.  Additionally, it is noted that the Veteran's disabilities result in loss of sleep due to pain, which cause further interference with the ability to work effectively during the day.

Additionally, the Veteran has presented private medical opinions regarding his unemployability.  In an October 2011 Residual Functional Capacity Questionnaire, which was signed by a Dr. D. R., it was noted that the Veteran had a frequent marked limitation, that he could only sit or stand for 30 minutes, that he could only sit, stand, or walk for a total duration of 2 hours in an 8 hour work day, that he must walk for 5 minutes every half hour during an 8 hour work day, that he must take between 4 to 5 breaks lasting 15 to 20 minutes during an 8 hour work day, that he requires the use of assistive devices, that he can only carry less than 10 pounds, that he has problems with repetitive reaching, handling, or fingering, that he can only bend or twist about 5 percent of the time, and that impairments would lead to absences from work about 3 times per month.  Although this assessment took non-service connected disabilities into account, the limitations on standing and walking are primarily related to the Veteran's service-connected disabilities.  In a February 2013 record from Dr. D. R., it was noted that the Veteran was having pain in his feet causing difficulty standing and sitting for long periods of time.  Dr. D. R. provided an opinion that the Veteran's service-connected feet condition make him unable to work.

The Board notes that, to date, the Veteran has never performed sedentary employment, as he has stated at the May 2014 Board hearing that he has only worked as a carpenter and, although he was trained as a mechanic in the military, he has not performed that work in the civilian world.  Although the VA examiner in the October 2009 and January 2010 VA examinations found that the Veteran's inability to work is not solely the result of service-connected disabilities and that he would still be capable of performing sedentary employment if only the service-connected disabilities were taken into account, the claims file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  Therefore, this evidence suggests that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation - particularly in light of the Veteran's only prior work experience as a carpenter and mechanic in the military.  Additionally, the Board notes that the Veteran has only a 7th grade education level and that, had he even graduated, he would have attained his diploma in the 1940s.  This is particularly relevant, as the educational requirements of an individual in the 1940s as opposed to today would be inadequate to prepare one for the technological advancements that are required in today's modern work-place, particularly within a sedentary setting.  As such, although it is noted by the VA examiner that that the Veteran would be capable of sedentary employment, this opinion does not sufficiently take into account the realities of the Veteran's educational and vocational background.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's service-connected disabilities would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve training and education that is not, at this point, reasonably feasible, due to his limited 7th grade education and work history. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran is unemployable due to his service connected disabilities, and entitlement to TDIU is warranted.










ORDER

Entitlement to a TDIU due to the service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


